Citation Nr: 1422017	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-21 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2001 to June 2004 and service in the Army Reserve.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board previously remanded this case for development in July 2012.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An August 2002 performance evaluation reveals a deterioration in work performance and corroborates the Veteran's claimed military sexual trauma.

2.  The Veteran's claimed fear of hostile military and terrorist activity is consistent with the time, place, type, and circumstances of her service in Iraq in 2004.

3.  In July 2013, a VA examiner diagnosed the Veteran with PTSD, determined that both stressors were adequate to support the diagnosis, and attributed the Veteran's mental health symptoms solely to her PTSD.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. 1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) (2013).

ORDER

Service connection for PTSD is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


